Title: From George Washington to Richard Henry Lee, 12 June 1784
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Mount Vernon 12th June 84.

Unsolicited by, and unknown to Mr Paine, I take the liberty of hinting the Services, and distressed (for so I think it may be called) situation of that Gentleman.
That his Common Sense, and many of his Crisis[e]s were well timed and had a happy effect upon the public mind, none I believe, who will recur to the epocha’s at which they were published, will deny. That his Services hitherto have passed of unnoticed,

is obvious to all. and that he is chagreened and necessitous, I will undertake to aver. Does not common justice then point to some compensation?
He is not in circumstances to refuse the bounty of the public—New York, not the least distressed, nor most able State in the Union, has set the example—He prefers the benevolence of the States individually, to an allowance from Congress, for reasons which are conclusive in his own mind, and such as I think may be approved by others. His views are moderate, a decent independency is, I believe, the height of his ambition; and if you view his Services in the American cause in the same important light that I do, I am sure you will have pleasure in obtaining it for him. I am with esteem & regard Dr Sir Yr most obt Servt

Go: Washington

